Exhibit 99.2 TOREADOR RESOURCES AND NANES BALKANY REACH AGREEMENT Company Appoints Craig McKenzie, Dr. Peter Hill and Julien Balkany to Board; McKenzie to Serve as Interim CEO, Dr. Hill as Non-Executive Chairman Company Committed to Maximizing Value for Shareholders and Maintaining Focus on Core Assets in France and Hungary; Will Redeem Stockholder Rights Plan Dallas, TX and New York, NY – January 23, 2009 – Toreador Resources Corporation (“Toreador” or the “Company”) (NASDAQ: TRGL) and Nanes Balkany Partners I LP (“Nanes Balkany”), one of its largest stockholders, announced today that they have entered into a settlement agreement (the “Agreement”) pursuant to which the Company has appointed three new members to Toreador’s Board of Directors, Nigel J. Lovett has resigned as Chief Executive Officer, President and a director of the Company, and John M.
